                                            Case 4:18-cr-00557-JD Document 50 Filed 07/07/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA                           Case No. 4:18-cr-00557-JD-2
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE COMPASSIONATE
                                                 v.                                         RELEASE
                                   9

                                  10     DAVID ANDREW SHAHBAZPOUR,                          Re: Dkt. No. 44
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant David Shahbazpour pleaded guilty to one count of conspiracy to deal in

                                  14   firearms without a license under 18 U.S.C. § 371 and four counts of dealing firearms without a

                                  15   license under 18 U.S.C. § 922(a)(1)(A). Dkt. No. 18. He is currently serving a term of

                                  16   imprisonment of 48 months at Federal Correctional Institution, Lompoc in California.

                                  17   Shahbazpour filed pro se a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)

                                  18   and 18 U.S.C. § 3624(c) on the grounds that he is at a higher risk from a COVID-19 infection.

                                  19   Dkt. No. 44. The government opposes Shahbazpour’s request for release. Dkt. No. 45. The

                                  20   motion is suitable for decision without oral argument and is denied.

                                  21          While Shahbazpour refers to Section 3582(c)(1)(A)(i) and Section 3624(c) of title 18 of the

                                  22   United States Code in the caption of his motion, all of the arguments in the filing relate to

                                  23   compassionate release under Section 3582(c)(1)(A)(i). Shahbazpour is not eligible for relief under

                                  24   Section 3624(c), which grants the Bureau of Prisons authority to release a prisoner to a reentry

                                  25   facility for a period not to exceed 12 months at the end of a term of imprisonment, or home

                                  26   confinement for an even shorter period. Shahbazpour was sentenced to 48 months of

                                  27   imprisonment in August 2019. Dkt. No. 39. Accordingly, only Shahbazpour’s request for

                                  28   compassionate release under Section 3582(c)(1)(A)(i) is at issue here.
                                            Case 4:18-cr-00557-JD Document 50 Filed 07/07/20 Page 2 of 3




                                   1          Section 3582(c)(1)(A)(i), which is read in conjunction with the policy guidance in

                                   2   Section 1B1.13 of the United States Sentencing Guidelines, permits the Court to reduce a term of

                                   3   imprisonment when “extraordinary and compelling reasons” warrant it. The Guidelines expressly

                                   4   contemplate the possibility of a reduction for a defendant suffering from a terminal illness or a

                                   5   medical condition that “substantially diminishes the ability of the defendant to provide self-care

                                   6   within the environment of a correctional facility and from which he or she is not expected to

                                   7   recover.” USSG § 1B1.13 cmt. n.1(A). It also contains a catch-all provision that any

                                   8   extraordinary and compelling reason, even if it does not fall into a particular category, may justify

                                   9   a compassionate release. Id. cmt. n.1(D). As in every exercise of sentencing discretion, the Court

                                  10   must take into account the applicable factors set out by Congress in 18 U.S.C. § 3553(a) to ensure

                                  11   that any revised term of imprisonment is sufficient, but not greater than necessary, to achieve the

                                  12   goals of sentencing. 18 U.S.C. § 3582(c)(1)(A).
Northern District of California
 United States District Court




                                  13          Shahbazpour requests compassionate release solely on the basis of the current public health

                                  14   situation and the conditions at the Lompoc prison where he is housed. He does not make a more

                                  15   general request, and the Court would see no possibility of considering an early release outside of

                                  16   the circumstances related to the COVID-19 pandemic. The risk factors that Shahbazpour

                                  17   identifies are a recent series of staph, MRSA, and upper respiratory infections, and a generally

                                  18   weakened immune system. Dkt. No. 44 at 18-19. He provided a letter from an ear, nose, and

                                  19   throat surgeon who reviewed his medical records and concluded that Shahbazpour would be

                                  20   highly susceptible to complications from the SARS-CoV-2 virus because of the open wounds

                                  21   created by MRSA and interactions between the viral and bacterial infections. Id., Ex. C at ECF

                                  22   pp.25-26. Shahbazpour also says he is overweight. Dkt. No. 44 at 19.

                                  23          Obesity is a factor determined by the CDC to increase the morbidity and mortality risks

                                  24   associated with COVID-19. While Shahbazpour’s medical records indicate that he is overweight,

                                  25   he does not appear to have a body mass index over 30, the threshold for the COVID-19 risk factor

                                  26   identified by the CDC. The Court need not delve deeper into the details of Shahbazpour’s health,

                                  27   or the doctor’s letter, because, as it recognizes, Shahbazpour has already been exposed to and

                                  28   tested positive for COVID-19. Id., Ex. C at ECF p.26. The government states that Shahbazpour
                                                                                         2
                                            Case 4:18-cr-00557-JD Document 50 Filed 07/07/20 Page 3 of 3




                                   1   has fully recovered from the virus, Dkt. No. 45 at 1, and his medical records indicate that on

                                   2   May 19, 2020, Shahbazpour was determined to be asymptomatic and met the criteria for release

                                   3   from isolation, Dkt. No. 47, Ex. F at ECF p.50.

                                   4          Shahbazpour says that, even as “asymptomatic,” he experiences body and headaches,

                                   5   chills, loss of taste and smell, and difficulty breathing. Dkt. No. 44 at 18. He also claims his

                                   6   former bunkmate passed away after suffering from similar symptoms. Id. The doctor’s note

                                   7   observes that “there is no clear evidence whether previous SARS-CoV2-infection offers immunity

                                   8   to future infection; in fact there is evidence that reinfections are occurring.” Id., Ex. C at ECF

                                   9   p.26. But as this indicates, there is no evidence-based consensus on this issue among medical

                                  10   professionals. While the Federal Correctional Complex, Lompoc has hardly been a model of

                                  11   effective infection monitoring or control, the immediate threat to Shahbazpour has passed with no

                                  12   serious long-term complications for him. That is enough to find that he has not proffered an
Northern District of California
 United States District Court




                                  13   extraordinary and compelling reason for release under 18 U.S.C. § 3582(c)(1)(A)(i) at this time.

                                  14          IT IS SO ORDERED.

                                  15   Dated: July 7, 2020

                                  16

                                  17
                                                                                                     JAMES DONATO
                                  18                                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
